Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hairiston et al. (US 5561515) in view of Wang et al. (US 8534116).
With respect to claims 1 and 16, Hairiston discloses an optical engine comprising: 
a body (chamber 18) having a top surface (top wall 22), an opposing bottom surface (bottom wall 26), and a sampling chamber located between the top surface and the bottom surface (FIG 1); 
a light source (radiant energy source 30) extending radially from the sampling chamber along a longitudinal axis (FIG 1); 
a optical detector (photodetector 40) extending radially from the sampling chamber along a photomultiplier longitudinal axis; and 
a photomultiplier light trap (opaque trap 37) diametrically opposite from the optical detector across the sampling chamber along the photomultiplier longitudinal axis (FIG 1).
Hairiston discloses a nephelometer system providing a light source and trap positioned opposingly in a radial direction from the sampling chamber (Fig 1), but does not disclose providing a plurality of light sources and plurality of light traps positioned and extending radially from the sampling chamber.  In the same field of endeavor, Wang discloses a nephelometer system (Figure 5) comprising a plurality of source 726a-b extending radially from a sample chamber 724 such that each respective source extends along its own longitudinal axis, and includes a beam dump opposingly arranged across the chamber, the invention of Wang having the advantage of measuring multiple wavelengths of light and gathering more information about a sample (col 11-12).  Additionally, Wang teaches it is known to providing a beam dump (530a-b) for the respective beams (Fig 3), with the advantage of reducing stray light and improving a signal-to-noise ratio (col 11-12).  In light of the improved measurement performance provided by multiple wavelength sources and respective beam dumps as disclosed by Wang, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Hairiston.
With respect to claim 2, Hairiston discloses a sampling inlet (20) formed in a top surface of the chamber (Figure 1).
With respect to claim 3, Hairiston discloses a sampling outlet (24) formed in the bottom surface of the chamber (Figure 1).
With respect to claim 4, Wang discloses the first of the plurality of light sources generates light at a different wavelength than a second of the plurality of light sources (col 11, lines 45-60).
With respect to claim 5, Wang discloses each light source comprising an LED (col 11, 30-32).
With respect to claim 6, Wang teaches wherein the light may be collimated (col 12, 61).
With respect to claim 7, Wang discloses the light trap (beam dump) comprising a surface arranged at an angle relative to the longitudinal axis, but does not specify a 45° angle mirror.  In light of the disclosed light trap features disclosed by Wang as well as what is known of one of ordinary skill in the art, it would have been obvious to one of ordinary skill at the time of the invention to optimize the trap angle in order to optimize stray light absorption, with predictable results.  
With respect to claims 8 and 9, Wang discloses the light trap coated with a black or high absorptivity coating (col 6, 24-30).
With respect to claims 11-15, Wang discloses a plurality of sources, which can be in a range of 0 to 360 degrees (col 6, lines 20-24).  It would have been obvious to one of ordinary skill to provide the sources at any of the defined positioned based on a desired measurement application at hand.
With respect to claim 17, Hairiston discloses a sample inlet and sample outlet extending along a same chamber axis (Fig 1).
With respect to claim 18, Hairiston discloses the inlet, outlet, and optical axis intersect inside the chamber (Figure 1).
With respect to claim 19, the combined references do not disclose the chamber comprising a purge calibration inlet.  However, it is well known in the art to provide a fluid measurement chamber with an purge calibration inlet in order to ensure a chamber in not contaminated, thereby improving measurement accuracy.  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Hairiston and Wang.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hairiston et al. (US 5561515) in view of Wang et al. (US 8534116) and Etschmaier et al. (US 2020/0393351).
With respect to claims 10 and 20, the combined references disclose a photomultiplier light trap, but the references do not disclose the light trap comprising a reference light sensor.  In the same field of endeavor, Etschmaier discloses an integrated particle sensor system (Fig 12-17B) comprising measurement light source, and a light trap 36 for collecting the measurement light downstream from a scatter measurement, where the light trap further includes a reference sensor located therein (Fig 17A; item 782), with the benefit of providing a reference measurement for an amount of light emitted by the measurement light source (P. 0131).  In light of reference data for improving a measurement quality as provided by the reference sensor disclosed by Etschmaier, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Hairiston and Wang.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/Examiner, Art Unit 2877